DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 12/08/2022. Claims 21 and 31 were amended. Claim 39 was newly added. Claims 1-20, 30 and 38 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 31, 39 and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 31, the new matter is the limitation “the processor further configured to utilize data detected by the optical sensor to calculate an estimated current volume of the medicament in the reservoir”. It is not known what is meant by “current”. The word “current” has been interpreted to mean “occurring in or existing at the present time”. However, the claims do not describe any time or time periods, and so a skilled artisan would not know what constitutes a present time during which the estimated volume of the medicament is calculated. Further, the original disclosure does not explicitly disclose, nor implicit refer, to a “current volume”. For these reasons, a skilled artisan would be able to assess that the inventor had possession of the claimed processor configured for the claimed use.
Claim 22 recites new matter not contained in the original disclosure, specifically “The ambulatory infusion pump system of claim 21, further comprising optical indicia disposed within a pump housing, and wherein the optical sensor is configured to detect data indicative of one or more system conditions by detecting the optical indicia.”
The original disclosure does not appear to have support for optical indicia disposed within a pump housing (identified as element 26 in the specification). 
Claim 39 recites new matter not contained in the original disclosure, specifically “the one or more system conditions includes the presence or absence of an infusion cartridge that can be selectively connected to the pump mechanism.” Although the system conditions can include the presence of an infusion cartridge, the original disclosure does not have written support for the one or more system conditions including the absence of an infusion cartridge. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 31 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 31, the limitation  “the processor further configured to utilize data detected by the optical sensor to calculate an estimated current volume of the medicament in the reservoir” is unclear. It is not known what is meant by “estimated current volume”. The word “current” has been interpreted to mean “occurring in or existing at the present time”. However, the claims do not describe any time or time periods, and so a skilled artisan would not know what constitutes a present time during which the estimated volume of the medicament is calculated.
For the purpose of examination, the “current volume” will be interpreted to mean a volume assessed at any time during the use of the ambulatory infusion pump system.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21-29 and 31-37 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tamagawa (JP2012187365A, hereinafter “Tamagawa”; see English translation, attached).
Regarding claim 21, Tamagawa discloses an ambulatory infusion pump system, comprising: 
a reservoir 2 (Fig. 1) configured to contain a medicament; 
a pump mechanism 7 (Fig. 1) configured to deliver the medicament in the reservoir to a user; 
an optical sensor configured to detect data indicative of one or more system conditions (see para [0066] disclosing that the pump cartridge 6 has an optical reader for optically reading a bar code or IC tag on the reservoir cartridge 1 containing the reservoir 2; see also para [0067] disclosing that the pump cartridge 6 has delivery settings based on the information read by the optical reader);
a processor (i.e., a motor control circuit as described in para [0014]) configured to provide operating commands for the pump mechanism, the processor further configured to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir (see para [0065] disclosing that the reservoir cartridge 1 has a bar code having information such as the volume of the liquid contained in the reservoir, which is interpreted to be a “current volume” as of the time that the bar code is read; see para [0066] disclosing that the bar code is then read by a reader section of the pump cartridge 6 when the reservoir cartridge 1 is attached to the pump cartridge 6; see para [0067] disclosing that the pump cartridge 6 then makes settings based on the information read by the reader section; these settings are interpreted to be made by the motor control circuit in order to deliver the proper settings to the pump based on the information read by the reader section).
Regarding claim 22, Tamagawa discloses optical indicia (e.g., a bar code disclosed in para [0066]) disposed within a pump housing 1), and wherein the optical sensor (i.e., the reader section) is configured to detect data indicative of one or more system conditions by detecting the optical indicia (i.e., as described above, information about the volume or type of fluid in the reservoir 2 of the reservoir cartridge 1).
Regarding claim 23, Tamagawa discloses that the optical indicia are a series of light reflecting stripes (a skilled artisan would recognize that the bar code disclosed in Tamagawa comprises a series of light reflecting stripes). 
Regarding claim 24, Tamagawa discloses that the reservoir 2 is disposed within an infusion cartridge 1 that can be selectively connected to the pump mechanism 7 (see Tamagawa at Fig. 1 showing the cartridge 1 connected to the pump cartridge 6 that holds the pump mechanism 7, and can be disconnected at will).
Regarding claim 25, Tamagawa discloses that the processor is configured to calculate the estimated volume of the medicament in the reservoir upon connection of the infusion cartridge to the pump mechanism (see para [0066] disclosing that when the cartridge 1 is connected to the pump mechanism 7, the bar code is read by the optical sensor)
Regarding claims 26-28, Tamagawa discloses a pump housing (combination of the housing of cartridge 1 and housing of cartridge 6) which contains the pump mechanism 7 and a user interface (display section disclosed in para [0038]) and the user interface includes a display disposed on the pump housing (see para [0038]).
Regarding claim 29, Tamagawa discloses a controller 15 for wirelessly controlling the pump mechanism (see para [0062]).
Regarding claim 31, Tamagawa discloses an ambulatory infusion pump system, comprising: 
a pump body (combination of housing of cartridge 1 and housing of cartridge 6; see Fig. 1) including a pump mechanism 7 (Fig. 1) configured to deliver the medicament in the reservoir to a user when the infusion cartridge is attached to the pump body; 
an optical sensor configured to detect data from optical indicia disposed in the pump body (see para [0066] disclosing that the pump cartridge 6 has an optical reader for optically reading a bar code or IC tag on the reservoir cartridge 1 containing the reservoir 2; see also para [0067] disclosing that the pump cartridge 6 has delivery settings based on the information read by the optical reader);
a processor (i.e., a motor control circuit as described in para [0014]) configured to provide operating commands for the pump mechanism, the processor further configured to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir (see para [0065] disclosing that the reservoir cartridge 1 has a bar code having information such as the volume of the liquid contained in the reservoir; see para [0066] disclosing that the bar code is then read by a reader section of the pump cartridge 6 when the reservoir cartridge 1 is attached to the pump cartridge 6; see para [0067] disclosing that the pump cartridge 6 then makes settings based on the information read by the reader section; these settings are interpreted to be made by the motor control circuit in order to deliver the proper settings to the pump based on the information read by the reader section).
Regarding claim 32, Tamagawa discloses that the optical indicia are a series of light reflecting stripes (a skilled artisan would recognize that the bar code disclosed in Tamagawa comprises a series of light reflecting stripes). 
Regarding claim 33, Tamagawa discloses that the processor is configured to calculate the estimated volume of the medicament in the reservoir upon connection of the infusion cartridge to the pump mechanism (see para [0066] disclosing that when the cartridge 1 is connected to the pump mechanism 7, the bar code is read by the optical sensor).
Regarding claims 34-36, Tamagawa discloses a pump housing (combination of the housing of cartridge 1 and housing of cartridge 6) which contains the pump mechanism 7 and a user interface (display section disclosed in para [0038]) and the user interface includes a display disposed on the pump housing (see para [0038]).
Regarding claim 37, Tamagawa discloses a controller 15 for wirelessly controlling the pump mechanism (see para [0062]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29, 31-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiPerna (U.S. Pub. 2012/0029468, hereinafter “DiPerna”) in view of Yodfat et al (U.S. Pub. 2011/0118694 A1, hereinafter “Yodfat”).
Regarding claim 21, DiPerna discloses an ambulatory infusion pump system, comprising: 
a reservoir 76 (Fig. 6; the reservoir 76 is located within cartridge 16 shown in Fig. 1) configured to contain a medicament; 
a pump mechanism 12 (Fig. 1) configured to deliver the medicament in the reservoir to a user; 
an optical sensor configured to detect data indicative of one or more system conditions (see para [0174] disclosing a “reader device of the pump… in operative communication with the controller … or processor” which reads a bar code on the cartridge, which a skilled artisan would recognize to be an optical sensor; the reader device identifies the cartridge to set or adjust parameters of the system, as described in the same paragraph);
a processor 42 (Fig. 3) configured to provide operating commands for the pump mechanism (see para [0157] disclosing that the processor 42 communicates with and/or otherwise control the drive mechanism, output/display, memory, and transmitter/receiver).
It is noted that DiPerna does not appear to disclose that the processor 42 further configured to utilize data detected by the optical sensor to calculate an estimated current volume of the medicament in the reservoir.
Yodfat discloses an infusion pump system 10 (Fig. 3) comprising a disposable part 200 having a reservoir 220 (Fig. 3) and an identification marker, such as a tag 222 (Fig. 3), which is read by a reader/sensor 111 on a reusable part 100 (see paras [0077], [0080]). The sensor 111 detects a parameter of the disposable part, such as the volume of the part 200 (see para [0078]), interpreted to mean the volume of the medicament in the reservoir 220 of the part 200 (see also para [0103] disclosing that the identification marker may also store information such as the “amount…of insulin in the reservoir of the [disposable part]”). The volume of the reservoir 220 at the time the tag is read is interpreted to be a “current” volume. This parameter can then be processed and the functionality of the dispensing unit 10 changed based thereupon (see para [0079]).
A skilled artisan would have found it obvious at the time of the invention to modify the processor 42 disclosed in DiPerna to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir, based on the teaching in Yodfat that using a sensor to detect a volume of a reservoir was well-known at the time of the invention (as described above); based at least on the teaching in Yodfat, such data would have been useful to ensure that the correct amount of medicament was properly dispensed (see Yodfat at para [0091] disclosing that “functions that may be affected according to the identification … typically includes dispensing therapeutic fluids [and] programming the system (e.g. setting the amount of fluid to be delivered)…”; see also para [0013] disclosing that “the DPs [disposable parts] of different users may comprise different reservoir volumes or different therapeutic agents (e.g. insulin 100 U/mL or 40 U/mL), and faulty assembly may therefore result in fatal consequence due to underdosing or overdosing. Parts identification may prevent assembling of device from RPs and DPs belonging to different users.”).  Further, based at least on the disclosure in DiPerna that the optical sensor is in operative communication with the controller or processor so that the sensed information can be analyzed by the processor to set or adjust parameters of the system (as described above), a skilled artisan would have had a reasonable expectation of success in modifying the sensed information to be volume information as well. 
Regarding claim 22, the combination of DiPerna and Yodfat teaches optical indicia (e.g., a “bar code type strip”; see DiPerna at [0174]) disposed within a pump housing (i.e., the “bar code type strip” is included with a reservoir cartridge 12 which is within a pump housing 26 when fully assembled; see Fig. 2), and wherein the optical sensor (i.e., the reader device of DiPerna) is configured to detect data indicative of one or more system conditions by detecting the optical indicia (i.e., the combination of DiPerna and Yodfat teaches sensing volume information of the reservoir used in the infusion pump system, which is understood to be a “system condition”).
Regarding claim 23, the combination of DiPerna and Yodfat teaches that the optical indicia are a series of light reflecting stripes (a skilled artisan would recognize that the “bar code type strip” disclosed in DiPerna comprises a series of light reflecting stripes). 
Regarding claim 24, the combination of DiPerna and Yodfat teaches that the reservoir 76 (see DiPerna at Fig. 6) is disposed within an infusion cartridge 16 (see DiPerna at Fig. 6) that can be selectively connected to the pump mechanism 12 (see DiPerna at Fig. 1).
Regarding claim 25, the combination of DiPerna and Yodfat teaches that the processor is configured to calculate the estimated volume of the medicament in the reservoir upon connection of the infusion cartridge to the pump mechanism (i.e., when the cartridge 16 of DiPerna is connected to the pump mechanism 12, the “bar code type strip” on the reservoir is read by the optical sensor on the pump mechanism 12; based at least on the teaching in Yodfat that it would have been obvious to modify the processor to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir, the physical connection of the cartridge 16 to the pump mechanism 12 would enable the “bar code type strip” to be read and the data contained therein to be transferred to the processor).
Regarding claims 26-28, the combination of DiPerna and Yodfat teaches a pump housing 26 (see DiPerna at Fig. 2) which contains the pump mechanism 12 and a user interface 44 (see DiPerna at para [0150] and Fig. 2), and the user interface includes a display disposed on the pump housing (see Fig. 2 showing the GUI 44 disposed on the pump housing 26 and referred to, in para [0150], as a display).
Regarding claim 29, the combination of DiPerna and Yodfat teaches a controller for wirelessly controlling the pump mechanism (see DiPerna at para [0279] disclosing that “the portable infusion device and/or remote commander may also include a receiver that receives commands, such as remotely/wirelessly generated commands, and communicates the commands to the processor.”).
Regarding claim 31, DiPerna discloses an ambulatory infusion pump system, comprising:
an infusion cartridge 16 (Fig. 1) including a reservoir 76 (Fig. 6) configured to contain a medicament; 
a pump body 12 (Fig. 1) including a pump mechanism 48 (Fig. 3) configured to deliver the medicament in the reservoir to a user when the infusion cartridge is attached to the pump body; 
an optical sensor configured to detect data from optical indicia disposed in the pump body (see para [0174] disclosing a “reader device of the pump… in operative communication with the controller … or processor” which reads a bar code on the cartridge 16, which a skilled artisan would recognize to be an optical sensor; the reader device identifies the cartridge to set or adjust parameters of the system, as described in the same paragraph); 
a processor 42 (Fig. 3) configured to provide operating commands for the pump mechanism (see para [0157] disclosing that the processor 42 communicates with and/or otherwise control the drive mechanism, output/display, memory, and transmitter/receiver).
It is noted that DiPerna does not appear to disclose that the processor 42 is further configured to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir.
Yodfat discloses an infusion pump system 10 (Fig. 3) comprising a disposable part 200 having a reservoir 220 (Fig. 3) and an identification marker, such as a tag 222 (Fig. 3), which is read by a reader/sensor 111 on a reusable part 100 (see paras [0077], [0080]). The sensor 111 detects a parameter of the disposable part, such as the volume of the part 200 (see para [0078]), interpreted to mean the volume of the medicament in the reservoir 220 of the part 200 (see also para [0103] disclosing that the identification marker may also store information such as the “amount…of insulin in the reservoir of the [disposable part]”). The volume of the reservoir 220 at the time the tag is read is interpreted to be a “current” volume. This parameter can then be processed and the functionality of the dispensing unit 10 changed based thereupon (see para [0079]).
A skilled artisan would have found it obvious at the time of the invention to modify the processor 42 disclosed in DiPerna to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir, based on the teaching in Yodfat that using a sensor to detect a volume of a reservoir was well-known at the time of the invention (as described above); based at least on the teaching in Yodfat, such data would have been useful to ensure that the correct amount of medicament was properly dispensed (see Yodfat at para [0091] disclosing that “functions that may be affected according to the identification … typically includes dispensing therapeutic fluids [and] programming the system (e.g. setting the amount of fluid to be delivered)…”; see also para [0013] disclosing that “the DPs [disposable parts] of different users may comprise different reservoir volumes or different therapeutic agents (e.g. insulin 100 U/mL or 40 U/mL), and faulty assembly may therefore result in fatal consequence due to underdosing or overdosing. Parts identification may prevent assembling of device from RPs and DPs belonging to different users.”).  Further, based at least on the disclosure in DiPerna that the optical sensor is in operative communication with the controller or processor so that the sensed information can be analyzed by the processor to set or adjust parameters of the system (as described above), a skilled artisan would have had a reasonable expectation of success in modifying the sensed information to be volume information as well. 
Regarding claim 32, the combination of DiPerna and Yodfat teaches that the optical indicia are a series of light reflecting stripes (a skilled artisan would recognize that the “bar code type strip” disclosed in DiPerna comprises a series of light reflecting stripes). 
Regarding claim 33, the combination of DiPerna and Yodfat teaches that the processor is configured to calculate the estimated volume of the medicament in the reservoir upon connection of the infusion cartridge to the pump mechanism (i.e., when the cartridge 16 of DiPerna is connected to the pump mechanism 12, the “bar code type strip” on the reservoir is read by the optical sensor on the pump mechanism 12; based at least on the teaching in Yodfat that it would have been obvious to modify the processor to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir, the physical connection of the cartridge 16 to the pump mechanism 12 would enable the “bar code type strip” to be read and the data contained therein to be transferred to the processor).
Regarding claims 34-36, the combination of DiPerna and Yodfat teaches a pump housing 26 (see DiPerna at Fig. 2) which contains the pump mechanism 12 and a user interface 44 (see DiPerna at para [0150] and Fig. 2), and the user interface includes a display disposed on the pump housing (see Fig. 2 showing the GUI 44 disposed on the pump housing 26 and referred to, in para [0150], as a display).
Regarding claim 37, the combination of DiPerna and Yodfat teaches a controller for wirelessly controlling the pump mechanism (see DiPerna at para [0279] disclosing that “the portable infusion device and/or remote commander may also include a receiver that receives commands, such as remotely/wirelessly generated commands, and communicates the commands to the processor.”).
Regarding claim 39, the combination of DiPerna and Yodfat teaches that the one or more system conditions is the presence or absence of an infusion cartridge 
optical indicia (e.g., a “bar code type strip”; see DiPerna at [0174]) disposed within a pump housing (i.e., the “bar code type strip” is included with a reservoir cartridge 12 which is within a pump housing 26 when fully assembled; see Fig. 2), and wherein the optical sensor (i.e., the reader device of DiPerna) is configured to detect data indicative of one or more system conditions by detecting the optical indicia, such as the presence of an infusion cartridge (i.e., as noted above, the bar code type strip included with the reservoir cartridge 12 is used to sense volume information of the reservoir, which implicitly indicates that the cartridge is present).

Response to Arguments
Applicant's arguments filed in the Remarks on 12/08/2022 have been considered.
Responding to the rejection of claim 22 under 35 U.S.C. 112(a), Applicant argued that the original disclosure has support for the limitation “The ambulatory infusion pump system of claim 21, further comprising optical indicia disposed within a pump housing, and wherein the optical sensor is configured to detect data indicative of one or more system conditions by detecting the optical indicia.” (Remarks, pgs. 7-9).
This argument is not found persuasive. Examiner notes that claim 22 recites “optical indicia disposed within a pump housing”; thus, even if the original disclosure had support for optical indicia disposed on a surface of a cartridge 16, and the cartridge is attached to the pump, the optical indicia would not be disposed within a pump housing.
Responding to the rejection of claims 21-28 under 35 U.S.C. 102(a), Applicant argued that:
Similarly, paragraph [0056] discloses that the sensor data can be indicative of "volume data or capacity data." Although the application does not expressly recite the limitation "current" it would be clear to one skilled in the art that the repeated use of capacity (i.e. maximum volume) or volume indicates that "volume" in these passages represents something other than capacity or maximum volume and therefore must necessarily indicate a "current" volume level. Tamagawa does not teach or suggest the limitations of the amended claims.

Even assuming that a skilled artisan would read the disclosure of a “capacity” to mean something different from “volume”, a skilled artisan would not necessarily read the word “volume” to indicate a “current volume” (it is unclear why a skilled artisan would necessarily read the word “volume” to indicate a “current volume” but not a “future volume” or a “past volume”).
“Volume” in this case has been interpreted to refer to “a volume of a fluid disposed in the collapsible fluid reservoir” (see the instant disclosure Abstract). The disclosure, in no way limits the term “volume” to fluid present at a specific time, much less a “current” time). 
The term “current volume” has been interpreted broadly to refer to any volume of the fluid disposed in the collapsible fluid reservoir. Further, even assuming that “volume” means something different from “capacity”, there is nothing in the Applicant’s disclosure that would prohibit the volume of fluid to be numerically equal to the capacity of the fluid reservoir (i.e., a full reservoir).
Turning to the prior art, Tamagawa discloses that the reservoir cartridge 1 has a bar code having information such as the volume of the liquid contained in the reservoir (see para [0065]), which is interpreted to be a “current volume” as of the time that the bar code is read.
Similarly, regarding the section 103 rejections, Yodfat discloses an infusion pump system 10 (Fig. 3) comprising a disposable part 200 having a reservoir 220 (Fig. 3) and an identification marker, such as a tag 222 (Fig. 3), which is read by a reader/sensor 111 on a reusable part 100 (see paras [0077], [0080]). The sensor 111 detects a parameter of the disposable part, such as the volume of the part 200 (see para [0078]), interpreted to mean the volume of the medicament in the reservoir 220 of the part 200 (see also para [0103] disclosing that the identification marker may also store information such as the “amount…of insulin in the reservoir of the [disposable part]”). The volume of the reservoir 220 at the time the tag is read is interpreted to be a “current” volume. This parameter can then be processed and the functionality of the dispensing unit 10 changed based thereupon (see para [0079]).
Importantly, it is noted that Yodfat refers to an “amount … of insulin in the reservoir of the [disposable part]”. This is an indication of volume, which, though it may be equal to capacity, is not the same concept as capacity. 
For these reasons, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/13/2022